VooRniES, J.
The only question which is presented in this case is, whether the claim of John Grant should be classed as a privilege in the distribution of the proceeds of the steamer Montgomery.
His claim is based on a statute of the State of Alabama, granting him a privilege to demand toll of vessels passing through a channel excavated by him between Dauphin Island and Cider Point.
Whether any lien is granted to him on the vessel for the payment of such toll under that statute, even in the State of Alabama, is far from being clear to us. But be this as it may, wo consider it settled under the decision in the case of Lee v. His Creditors, (2 An. 600,) that privileges must be regulated by the law of the forum, and that none can be claimed except such as are expressly granted in the Civil Code. Article 3152, and statutes amendatory thereof.
Judgment affirmed.